Filed: November 27, 1998





IN THE SUPREME COURT OF THE STATE OF OREGON
GEORGE C. ESQUIRO,





	Appellant,





	v.





DEPARTMENT OF REVENUE,



State of Oregon,





	Respondent.





(OTC 3954; SC S44128)
	Appeal from the Oregon Tax Court.*





	Carl N. Byers, Judge.





	Argued and submitted November 9, 1998.





	Howard G. Arnett, of Karnopp, Petersen, Noteboom, Hansen,

Arnett & Sayeg LLP, Bend, argued the cause for appellant.  With

him on the briefs was Tia M. Lewis.





	James C. Wallace, Assistant Attorney General, Salem, argued

the cause for respondent.  With him on the brief was Hardy Myers,

Attorney General.





	Before Carson, Chief Justice, and Gillette, Van Hoomissen,

Durham, Leeson, and Riggs, Justices.**





	PER CURIAM





	The judgment of the Oregon Tax Court is affirmed.





	*14 OTR 130 (1997).




	**Kulongoski, J., did not participate in the consideration

or decision of this case.







		PER CURIAM



		This is an appeal from the Oregon Tax Court.  Plaintiff

(taxpayer) is a resident of the Warm Springs Indian Reservation

in Oregon, but not a member of the Warm Springs Indian tribe.  He

is an enrolled member of a federally recognized American Indian

tribe in Alaska.  The narrow question on appeal is whether

taxpayer may be subjected to Oregon income taxation on his income

earned in Alaska.  That income was not earned from activities

carried out within Indian Country in Alaska.  



		The parties stipulated to the material facts.  During

1990, taxpayer earned income from commercial fishing activities

in Alaska.  He fished as a private person with a commercial

fishing license issued by Alaska and not pursuant to any special

Indian or tribal fishing rights.  The Tax Court found that

taxpayer, as a nonmember of the Warm Springs Indian tribe, is not

exempt from state income taxes imposed on income earned outside

the Warm Springs Indian Reservation and outside Oregon.  Esquiro

v. Dept. of Rev., 14 OTR 130, 135 (1997).



		The facts of this case are such that publishing an

extended opinion unlikely would benefit the bench, bar, or

public.  We have considered each of taxpayer's arguments and have

determined, as did the Tax Court, that none is well taken.



		The judgment of the Oregon Tax Court is affirmed.